 

Exhibit 10.1

 

Summary of 2016 Cash Bonus Plan

 

Target bonuses for named executive officers of AcelRx Pharmaceuticals, Inc. (the
“Company”) under the 2016 Cash Bonus Plan (the “Plan”) will range from 35% to
40% of such executive’s 2016 base salary. The amount of cash bonus, if any, for
each named executive officer will be based on both the named executive officer
achieving his or her individual performance goals and on the Company meeting the
2016 corporate objectives approved by the Board. The 2016 corporate objectives
are primarily related to product development of ARX-04 and Zalviso leading
towards regulatory submissions, commercial preparation to support Grunenthal's
planned European launch and financial objectives. The target bonuses for the
Company’s named executive officers for 2016 are as follows:

 

Named Executive Officer

 

Target Bonus
(as a percentage of
FY 2016 Base Salary)

 

Howard B. Rosen

    0

%

Timothy E. Morris

    40

%

Pamela P. Palmer, M.D., Ph.D.

    40

%

Badri Dasu

    35

%

Lawrence G. Hamel

    35

%

 

 

Mr. Rosen is not eligible for a bonus under the 2016 cash bonus plan. The cash
bonus for all other named executive officers shall be based 40% on the
achievement of his or her individual performance goals, as determined by the
Board, and 60% on the achievement of the 2016 corporate objectives. The named
executive officers’ actual bonuses may exceed 100% of target in the event
performance exceeds the predetermined goals.